DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the application filed on 05/03/2019.
Claims 1-12 are pending and have been examined.
Claims 1-12 are rejected.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed on 09/16/2020, have been received, entered into the record, and considered. See attached form PTO-1449

Claim Objections
Claims 6, 7, and 8 are objected to because of the following informalities: 
Claims 6-8 recite “The method of claim 5” in line 1; instead, it should be “The non-transitory computer-readable storage media of claim 5”, because claims 6, 7, and 8 are dependent on claim 5 which is a non-transitory computer-readable storage media encoded with instructions claim.
Appropriate correction is required.
Claims 10, 11, and 12 are objected to because of the following informalities: 
The method of claim 9” in line 1; instead, it should be “The system of claim 9”, because claims 10, 11, and 12 are dependent on claim 9 which is a system claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shazeer, Noam M. (US 20210019626 A1), hereafter referred to as Shazeer, in view of Martinez-Canales et al. (US 20200117993 A1), hereafter referred to as Martinez, and further in view of Bruestle et al. (US 20180107456 A1), hereafter referred to as Bruestle.

Regarding claim 1, Shazeer teaches a method performed by one or more computers, the method comprising: detecting an original pattern of operations in a graph of computational operations on tensors, wherein the original pattern of operations returns a final output tensor and takes as input an input tensor, wherein the original pattern includes an original reshape operation that (i) returns an original tensor and (ii) can be transformed to use less memory (Shazeer: [Abstract], “Methods, systems, and apparatus, including computer programs encoded on computer storage media, for distributing tensor computations across computing devices”. ¶[0084], “the computation system can receive specification data specifying a respective layout for each input and output tensor that assigns each dimension of the input or output tensor to one or more of the plurality of computing devices. Each tensor computation can be represented as one or more operations in a computation graph, as described above. Each operation can receive as input one or more input tensors each having one or more respective input dimensions, and generate as output one or more output tensors each having one or more respective output dimensions”. ¶[0012], “the tensor computations, e.g., model training operations, to be performed in ways that result in one or more of high utilization of the computational capacity of devices, increased performance, or reduced computation time can effectively be implemented”, here, one or more operations in computational graph is representing as original pattern of operations that includes an original reduce or reshape or transform operations with an original tensor, and tensor computations perform in high utilization of computational capacity with increased performance and reduced computation time is representing as use less memory);
transforming the original pattern of operations to a new pattern of operations with one or more reshape operations that return tensors smaller than the original tensor (Shazeer: ¶[0060-0061], “The computation system 100 can also be configured to handle device-local operations assigned to a computing device in the mesh 110 that results in an output tensor of a different shape than a corresponding input tensor. If the input tensor is laid-out along the reduced-out dimension j, then the system 100 can be configured to execute an Allreduce.sub.j operation to reduce each tensor-slice along the dimension j”, here, Allreduce operation is representing as reshape or transform operation, and reduce each tensor-slice among the dimension is representing as reshape or transform original pattern operation into smaller tensor); and
generating executable code that is specific to a target hardware platform and that implements computations represented by the new pattern of operations (Shazeer: ¶[0089], “The term “data processing apparatus” refers to data processing hardware…code that creates an execution environment for computer programs, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them”, here, code that constitutes processor firmware is representing as code that is specific to a target hardware platform, and code that creates an execution environment is representing as executable code to implement computations of pattern of operations).

Although, in ¶[0060-0061], Shazeer describes Allreduce operation to reduce each tensor-slice along the dimension, but does not distinctly disclose:
transforming the original pattern of operations to a new pattern of operations with one or more reshape operations that return tensors smaller than the original tensor.
However, Martinez teaches:
transforming the original pattern of operations to a new pattern of operations with one or more reshape operations that return tensors smaller than the original tensor (Martinez: ¶[0198], “The output from layer 2 is first reshaped into a 1D tensor, e.g. from a 3D quaternion tensor of shape [H/4, W/4, K2] to a 1D quaternion of size H/4*W/4*K2”, [Appendix 2], “reshape = tf.reshape(pool2, [batch_size, −1, 4])”
  local3 = tf.reshape(local3, Ts[0], Ts3[1], Ts3[2]]), here, these equations are representing as how the reshape operation works, and reshaped from 3D tensor to 1D tensor is representing as reshape operation returns smaller tensor than original tensor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of detecting an original pattern of operations in a graph of computational operations on tensors of Shazeer with transforming the pattern operations with one or more reshape operations of Martinez to generate new smaller tensors of the original pattern operations.
Martinez: ¶[0211]).

Although, in ¶[0089], Shazeer in view of Martinez describes computer executable program code, but does not distinctly disclose:
generating executable code that is specific to a target hardware platform and that implements computations represented by the new pattern of operations.
However, Bruestle teaches:
generating executable code that is specific to a target hardware platform and that implements computations represented by the new pattern of operations (Bruestle: [Fig. 3], “generate computer executable code based at least on the inputted transformed representation. Deploy the generated computer readable code onto a targeted hardware platform supporting execution of the generated computer readable code, wherein the targeted hardware platform supporting parallel operations”, here, parallel operations are representing as pattern of operations).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of detecting an original pattern of operations in a graph of computational operations on tensors of 
One would be motivated to do so to optimize the compilation process for the computer readable representation of a linear algebra or tensor operation and to simplify the code transformation software component to perform transformations that includes output reduction and fraction removal (Bruestle: [Abstract]).

Regarding claim 2, Shazeer in view of Martinez in view of Bruestle teaches the method of claim 1 as discussed above and Bruestle further teaches:
further comprising: deploying the generated code to the target hardware platform for execution (Buestle: [Fig. 3], “Deploy the generated computer readable code onto a targeted hardware platform supporting execution of the generated computer readable code”).

Regarding claim 3, Shazeer in view of Martinez in view of Bruestle teaches the method of claim 1 as discussed above and Shazeer further teaches:
wherein: the original reshape pattern of operations requires data to be moved to satisfy alignment requirements for vector instructions or vector memory on the target hardware platform (Shazeer: ¶[0027], “The mesh execution engine 140 can receive a layout specifying how tensors and operations should be distributed across the mesh 110. A tensor is a multi-dimensional array of numeric or other values, e.g., strings, having a specific order that corresponds to the dimensionality of the array. For example, a scalar value is a 0.sup.th-order tensor, a vector of numeric values is a 1.sup.st-order tensor, and a matrix of values is a 2.sup.nd-order tensor”, here, tensor and operations distributed across the mesh engine is representing as operations data to be moved, vector of numeric values or matrix value is representing as vector instructions or vector memory, and execution engine is representing as target hardware platform).

Regarding claim 4, Shazeer in view of Martinez in view of Bruestle teaches the method of claim 1 as discussed above and Shazeer further teaches:
wherein transforming the original pattern of operations comprises: determining final output dimensions of the final output tensor returned by the original pattern of operations (Shazeer: ¶[0084], “Each operation can receive as input one or more input tensors each having one or more respective input dimensions, and generate as output one or more output tensors each having one or more respective output dimensions”. ¶[0109], “determining, for a first tensor computation, that communication between devices is required for slice-wise instances of the first tensor computation to generate a correct output for the first tensor computation”, here, output tensors each having one or more respective output dimensions are representing as final output dimensions of the final output tensor and input operations are representing as original pattern operations);
reducing along dimensions of the input tensor that are neither in the final output tensor nor affect the reshape by the original reshape operation to return a first intermediate-result tensor (Shazeer: ¶[0061], “the system 100 can be configured to execute an Allreduce.sub.j operation to reduce each tensor-slice along the dimension j”. ¶[0109], “determining, for a first tensor computation, that communication between devices is required for slice-wise instances of the first tensor computation to generate a correct output for the first tensor computation”, here, outputs generated by the slice-wise instances and allreduce operations to reduce tensor-slice along the dimension are representing as reducing input tensor that are neither in the final output nor affect by the reshape);
reshaping the first intermediate-result tensor to return a second intermediate-result tensor (Shazeer: [Claim 11], “one or more second dimensions include a second dimension with the size that corresponds to the first dimension among the one or more dimensions; and assigning the operation to the component comprises assigning the operation to the component at a location in the second dimension that will perform the operation on the data portion at the location of the first dimension of the tensor specified by the specification data”, here, assigning the operation in the second dimension that will perform the operation on the data portion at the first dimension of the tensor is representing as the first intermediate-result tensor to return a second intermediate-result tensor); and
reducing the second intermediate-result tensor along any dimensions that are not in dimensions of the final output tensor from the original pattern of operations (Shazeer: ¶[0061], “Allreduce.sub.j operation to reduce each tensor-slice along the dimension j. In some implementations, this is analogous to a grouped Allreduce as implemented by MPI. Allreduce refers to operations for performing a reduction of all output values generated by each computing device in the mesh 110, and broadcasting the reduction to each computing device. The computation system 100 can implement the Allreduce.sub.j operation by first partitioning the computing devices of the mesh 110 into groups, such that each computing device in the group has coordinates that differ only in mesh-dimension j, i.e., the reduced-out dimension”, here, output values from the performing of reduction operation of the computing devices are representing as second intermediate-result tensor of final output that are not in dimensions of original pattern operation).

Regarding claim 5, Shazeer teaches one or more non-transitory computer-readable storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform actions comprising: detecting an original pattern of operations in a graph of computational operations on tensors, wherein the original pattern of operations returns a final output tensor and takes as input an input tensor, wherein the original pattern includes an original reshape operation that (i) returns an original tensor and (ii) can be transformed to use less memory (Shazeer: [Claim 21], “One or more non-transitory computer-readable storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:”. ¶[0084], “the computation system can receive specification data specifying a respective layout for each input and output tensor that assigns each dimension of the input or output tensor to one or more of the plurality of computing devices. Each tensor computation can be represented as one or more operations in a computation graph, as described above. Each operation can receive as input one or more input tensors each having one or more respective input dimensions, and generate as output one or more output tensors each having one or more respective output dimensions”. ¶[0012], “the tensor computations, e.g., model training operations, to be performed in ways that result in one or more of high utilization of the computational capacity of devices, increased performance, or reduced computation time can effectively be implemented”, here, one or more operations in computational graph is representing as original pattern of operations that includes an original reduce or reshape or transform operations with an original tensor, and tensor computations perform in high utilization of computational capacity with increased performance and reduced computation time is representing as use less memory);
 transforming the original pattern of operations to a new pattern of operations with one or more reshape operations that return tensors smaller than the original tensor (Shazeer: ¶[0060-0061], “The computation system 100 can also be configured to handle device-local operations assigned to a computing device in the mesh 110 that results in an output tensor of a different shape than a corresponding input tensor. If the input tensor is laid-out along the reduced-out dimension j, then the system 100 can be configured to execute an Allreduce.sub.j operation to reduce each tensor-slice along the dimension j”, here, Allreduce operation is representing as reshape or transform operation, and reduce each tensor-slice among the dimension is representing as reshape or transform original pattern operation into smaller tensor); and
generating executable code that is specific to a target hardware platform and that implements computations represented by the new pattern of operations (Shazeer: ¶[0089], “The term “data processing apparatus” refers to data processing hardware…code that creates an execution environment for computer programs, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them”, here, code that constitutes processor firmware is representing as code that is specific to a target hardware platform, and code that creates an execution environment is representing as executable code to implement computations of pattern of operations).

Although, in ¶[0060-0061], Shazeer describes Allreduce operation to reduce each tensor-slice along the dimension, but does not distinctly disclose:
transforming the original pattern of operations to a new pattern of operations with one or more reshape operations that return tensors smaller than the original tensor.
However, Martinez teaches transforming the original pattern of operations to a new pattern of operations with one or more reshape operations that return tensors smaller than the original tensor as cited above in claim 1.

Although, in ¶[0089], Shazeer in view of Martinez describes computer executable program code, but does not distinctly disclose:
generating executable code that is specific to a target hardware platform and that implements computations represented by the new pattern of operations.
However, Bruestle teaches generating executable code that is specific to a target hardware platform and that implements computations represented by the new pattern of operations as cited above in claim 1.

Regarding claim 6, Shazeer in view of Martinez in view of Bruestle teaches the method of claim 5 as discussed above and Bruestle further teaches:
further comprising: deploying the generated code to the target hardware platform for execution (Buestle: [Fig. 3], “Deploy the generated computer readable code onto a targeted hardware platform supporting execution of the generated computer readable code”).

Regarding claim 7, Shazeer in view of Martinez in view of Bruestle teaches the method of claim 5 as discussed above and Shazeer further teaches:
wherein: the original reshape pattern of operations requires data to be moved to satisfy alignment requirements for vector instructions or vector memory on the target hardware platform (Shazeer: ¶[0027], “The mesh execution engine 140 can receive a layout specifying how tensors and operations should be distributed across the mesh 110. A tensor is a multi-dimensional array of numeric or other values, e.g., strings, having a specific order that corresponds to the dimensionality of the array. For example, a scalar value is a 0.sup.th-order tensor, a vector of numeric values is a 1.sup.st-order tensor, and a matrix of values is a 2.sup.nd-order tensor”, here, tensor and operations distributed across the mesh engine is representing as operations data to be moved, vector of numeric values or matrix value is representing as vector instructions or vector memory, and execution engine is representing as target hardware platform).

Regarding claim 8, Shazeer in view of Martinez in view of Bruestle teaches the method of claim 5 as discussed above and Shazeer further teaches:
wherein transforming the original pattern of operations comprises: determining final output dimensions of the final output tensor returned by the original pattern of operations (Shazeer: ¶[0084], “Each operation can receive as input one or more input tensors each having one or more respective input dimensions, and generate as output one or more output tensors each having one or more respective output dimensions”. ¶[0109], “determining, for a first tensor computation, that communication between devices is required for slice-wise instances of the first tensor computation to generate a correct output for the first tensor computation”, here, output tensors each having one or more respective output dimensions are representing as final output dimensions of the final output tensor and input operations are representing as original pattern operations);
reducing along dimensions of the input tensor that are neither in the final output tensor nor affect the reshape by the original reshape operation to return a first intermediate-result tensor (Shazeer: ¶[0061], “the system 100 can be configured to execute an Allreduce.sub.j operation to reduce each tensor-slice along the dimension j”. ¶[0109], “determining, for a first tensor computation, that communication between devices is required for slice-wise instances of the first tensor computation to generate a correct output for the first tensor computation”, here, outputs generated by the slice-wise instances and allreduce operations to reduce tensor-slice along the dimension are representing as reducing input tensor that are neither in the final output nor affect by the reshape);
reshaping the first intermediate-result tensor to return a second intermediate-result tensor (Shazeer: [Claim 11], “one or more second dimensions include a second dimension with the size that corresponds to the first dimension among the one or more dimensions; and assigning the operation to the component comprises assigning the operation to the component at a location in the second dimension that will perform the operation on the data portion at the location of the first dimension of the tensor specified by the specification data”, here, assigning the operation in the second dimension that will perform the operation on the data portion at the first dimension of the tensor is representing as the first intermediate-result tensor to return a second intermediate-result tensor); and
Shazeer: ¶[0061], “Allreduce.sub.j operation to reduce each tensor-slice along the dimension j. In some implementations, this is analogous to a grouped Allreduce as implemented by MPI. Allreduce refers to operations for performing a reduction of all output values generated by each computing device in the mesh 110, and broadcasting the reduction to each computing device. The computation system 100 can implement the Allreduce.sub.j operation by first partitioning the computing devices of the mesh 110 into groups, such that each computing device in the group has coordinates that differ only in mesh-dimension j, i.e., the reduced-out dimension”, here, output values from the performing of reduction operation of the computing devices are representing as second intermediate-result tensor of final output that are not in dimensions of original pattern operation).

Regarding claim 9, Shazeer teaches a system comprising: one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform actions comprising: detecting an original pattern of operations in a graph of computational operations on tensors, wherein the original pattern of operations returns a final output tensor and takes as input an input tensor, wherein the original pattern includes an original reshape operation that (i) returns an original tensor and (ii) can be transformed to use less memory (Shazeer: [Claim 12], “A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:”. ¶[0084], “the computation system can receive specification data specifying a respective layout for each input and output tensor that assigns each dimension of the input or output tensor to one or more of the plurality of computing devices. Each tensor computation can be represented as one or more operations in a computation graph, as described above. Each operation can receive as input one or more input tensors each having one or more respective input dimensions, and generate as output one or more output tensors each having one or more respective output dimensions”. ¶[0012], “the tensor computations, e.g., model training operations, to be performed in ways that result in one or more of high utilization of the computational capacity of devices, increased performance, or reduced computation time can effectively be implemented”, here, one or more operations in computational graph is representing as original pattern of operations that includes an original reduce or reshape or transform operations with an original tensor, and tensor computations perform in high utilization of computational capacity with increased performance and reduced computation time is representing as use less memory);
 transforming the original pattern of operations to a new pattern of operations with one or more reshape operations that return tensors smaller than the original tensor (Shazeer: ¶[0060-0061], “The computation system 100 can also be configured to handle device-local operations assigned to a computing device in the mesh 110 that results in an output tensor of a different shape than a corresponding input tensor. If the input tensor is laid-out along the reduced-out dimension j, then the system 100 can be configured to execute an Allreduce.sub.j operation to reduce each tensor-slice along the dimension j”, here, Allreduce operation is representing as reshape or transform operation, and reduce each tensor-slice among the dimension is representing as reshape or transform original pattern operation into smaller tensor); and
generating executable code that is specific to a target hardware platform and that implements computations represented by the new pattern of operations (Shazeer: ¶[0089], “The term “data processing apparatus” refers to data processing hardware…code that creates an execution environment for computer programs, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them”, here, code that constitutes processor firmware is representing as code that is specific to a target hardware platform, and code that creates an execution environment is representing as executable code to implement computations of pattern of operations).

Although, in ¶[0060-0061], Shazeer describes Allreduce operation to reduce each tensor-slice along the dimension, but does not distinctly disclose:
transforming the original pattern of operations to a new pattern of operations with one or more reshape operations that return tensors smaller than the original tensor.
However, Martinez teaches transforming the original pattern of operations to a new pattern of operations with one or more reshape operations that return tensors smaller than the original tensor as cited above in claim 1.

Although, in ¶[0089], Shazeer in view of Martinez describes computer executable program code, but does not distinctly disclose:
generating executable code that is specific to a target hardware platform and that implements computations represented by the new pattern of operations.
However, Bruestle teaches generating executable code that is specific to a target hardware platform and that implements computations represented by the new pattern of operations as cited above in claim 1.

Regarding claim 10, Shazeer in view of Martinez in view of Bruestle teaches the method of claim 9 as discussed above and Bruestle further teaches:
further comprising: deploying the generated code to the target hardware platform for execution (Buestle: [Fig. 3], “Deploy the generated computer readable code onto a targeted hardware platform supporting execution of the generated computer readable code”).

Regarding claim 11, Shazeer in view of Martinez in view of Bruestle teaches the method of claim 9 as discussed above and Shazeer further teaches:
wherein: the original reshape pattern of operations requires data to be moved to satisfy alignment requirements for vector instructions or vector memory on the target hardware platform (Shazeer: ¶[0027], “The mesh execution engine 140 can receive a layout specifying how tensors and operations should be distributed across the mesh 110. A tensor is a multi-dimensional array of numeric or other values, e.g., strings, having a specific order that corresponds to the dimensionality of the array. For example, a scalar value is a 0.sup.th-order tensor, a vector of numeric values is a 1.sup.st-order tensor, and a matrix of values is a 2.sup.nd-order tensor”, here, tensor and operations distributed across the mesh engine is representing as operations data to be moved, vector of numeric values or matrix value is representing as vector instructions or vector memory, and execution engine is representing as target hardware platform).

Regarding claim 12, Shazeer in view of Martinez in view of Bruestle teaches the method of claim 9 as discussed above and Shazeer further teaches:
wherein transforming the original pattern of operations comprises: determining final output dimensions of the final output tensor returned by the original pattern of operations (Shazeer: ¶[0084], “Each operation can receive as input one or more input tensors each having one or more respective input dimensions, and generate as output one or more output tensors each having one or more respective output dimensions”. ¶[0109], “determining, for a first tensor computation, that communication between devices is required for slice-wise instances of the first tensor computation to generate a correct output for the first tensor computation”, here, output tensors each having one or more respective output dimensions are representing as final output dimensions of the final output tensor and input operations are representing as original pattern operations);
reducing along dimensions of the input tensor that are neither in the final output tensor nor affect the reshape by the original reshape operation to return a first intermediate-result tensor (Shazeer: ¶[0061], “the system 100 can be configured to execute an Allreduce.sub.j operation to reduce each tensor-slice along the dimension j”. ¶[0109], “determining, for a first tensor computation, that communication between devices is required for slice-wise instances of the first tensor computation to generate a correct output for the first tensor computation”, here, outputs generated by the slice-wise instances and allreduce operations to reduce tensor-slice along the dimension are representing as reducing input tensor that are neither in the final output nor affect by the reshape);
reshaping the first intermediate-result tensor to return a second intermediate-result tensor (Shazeer: [Claim 11], “one or more second dimensions include a second dimension with the size that corresponds to the first dimension among the one or more dimensions; and assigning the operation to the component comprises assigning the operation to the component at a location in the second dimension that will perform the operation on the data portion at the location of the first dimension of the tensor specified by the specification data”, here, assigning the operation in the second dimension that will perform the operation on the data portion at the first dimension of the tensor is representing as the first intermediate-result tensor to return a second intermediate-result tensor); and
reducing the second intermediate-result tensor along any dimensions that are not in dimensions of the final output tensor from the original pattern of operations (Shazeer: ¶[0061], “Allreduce.sub.j operation to reduce each tensor-slice along the dimension j. In some implementations, this is analogous to a grouped Allreduce as implemented by MPI. Allreduce refers to operations for performing a reduction of all output values generated by each computing device in the mesh 110, and broadcasting the reduction to each computing device. The computation system 100 can implement the Allreduce.sub.j operation by first partitioning the computing devices of the mesh 110 into groups, such that each computing device in the group has coordinates that differ only in mesh-dimension j, i.e., the reduced-out dimension”, here, output values from the performing of reduction operation of the computing devices are representing as second intermediate-result tensor of final output that are not in dimensions of original pattern operation).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These includes:
US 2020/0280322 A1 which describes optimal multi-dimensional data compression by tensor-tensor decompositions tensor.
US 2020/0285949 A1 which describes structured activation based sparsity in an artificial neural network.
US 2019/0087726 A1 which describes hypercomplex deep learning methods, architectures, and apparatus for multimodal small, medium, and large-scale data representation, analysis, and applications.
NPL: “The Deep Learning Compiler: A Comprehensive Survey, Vol. 1, No. 1, Li et al., 28 Aug 2020”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S BARKAT whose telephone number is 303-297-4302.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126